Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                                1-12 Page 1 of 46




     EXHIBIT 1
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                                1-12 Page 2 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                                1-12 Page 3 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                                1-12 Page 4 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                                1-12 Page 5 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                                1-12 Page 6 of 46




    EXHIBIT 2
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                                1-12 Page 7 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                                1-12 Page 8 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                                1-12 Page 9 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 10 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 11 of 46




    EXHIBIT 3
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 12 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 13 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 14 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 15 of 46




    EXHIBIT 4
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 16 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 17 of 46




     EXHIBIT 5
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 18 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 19 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 20 of 46




    EXHIBIT 6
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 21 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 22 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 23 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 24 of 46




     EXHIBIT 7
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 25 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 26 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 27 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 28 of 46




                Exhibit 8
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 29 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 30 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 31 of 46




                Exhibit 9
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 32 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 33 of 46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 34 of 46




           EXHIBIT 10
        Case 19-07692          Doc 80-1      Filed 07/12/19 Entered 07/12/19 17:45:32              Desc Exhibit
                                                 1-12 Page 35 of 46

Chris Carmichael

From:                  Richard Cannon <rkcannon@cannoniplaw.com>
Sent:                  Thursday, July 11, 2019 6:10 PM
To:                    Victor P. Henderson; Chris Carmichael
Cc:                    Little Tykes Farm; John Redfield
Subject:               In re Royalty Properties LLC: Examination of Tyke Nichols on July 16



Gentlemen:

I will be representing Tyke Nichols at the above‐referenced deposition which you have scheduled for 10a.m on
July 16. As you know, I am are scheduled to appear before Judge Brennan that same day at 9:30a.m. on your
pending motion re approval of a selling officer, and if she does not dispose of the RTSC at that time, then again
at 10:30a.m.

Due to the obvious time conflict, I propose that we delay the start of Mr. Nichols’ depo until immediately
following the completion of both matters before Judge Brennan.

Please confirm that as being acceptable to you.

Thank you for your anticipated cooperation.

Sincerely,

Richard Kirk Cannon, Esq.
Law Offices of Cannon & Associates
117 S. Cook Street, #361
Barrington, IL 60010
USA

Tel: 1-847-381-1600
Fax: 1-847-381-6650
www.cannoniplaw.com

Confidentiality Statement
This email and any files transmitted with it are confidential and intended solely for the use of the
individual or entity to whom they are addressed. If you have received this email in error, please notify
the system manager. This message contains confidential information and is intended only for the
individual named. If you are not the named addressee, you should not disseminate, distribute or copy
this e‐mail. Please notify the sender immediately by e‐mail if you have received this e‐mail by mistake,
and delete this e‐mail from your system. If you are not the intended recipient, you are notified that
disclosing, copying, distributing, or taking any action in reliance on the contents of this information is
strictly prohibited.




                                                              1
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 36 of 46




           EXHIBIT 11
Case 19-07692   Doc 80-1
                    55-1   Filed 07/12/19
                                 06/04/19 Entered 07/12/19
                                                  06/04/19 17:45:32
                                                           14:47:05   Desc Exhibit
                               1-12
                                1-3 Page
                                      Page13
                                          37of
                                             of19
                                               46
Case 19-07692   Doc 80-1
                    55-1   Filed 07/12/19
                                 06/04/19 Entered 07/12/19
                                                  06/04/19 17:45:32
                                                           14:47:05   Desc Exhibit
                               1-12
                                1-3 Page
                                      Page14
                                          38of
                                             of19
                                               46
Case 19-07692   Doc 80-1
                    55-1   Filed 07/12/19
                                 06/04/19 Entered 07/12/19
                                                  06/04/19 17:45:32
                                                           14:47:05   Desc Exhibit
                               1-12
                                1-3 Page
                                      Page15
                                          39of
                                             of19
                                               46
Case 19-07692   Doc 80-1   Filed 07/12/19 Entered 07/12/19 17:45:32   Desc Exhibit
                               1-12 Page 40 of 46




           EXHIBIT 12
Case 19-07692   Doc 80-1
                    71-1   Filed 07/12/19
                                 06/26/19 Entered 07/12/19
                                                       06/26/19 17:45:32
                                                                15:51:42   Desc Exhibit
                              1 1-12
                                and 2 Page
                                        Page4116ofof4618
Case 19-07692   Doc 80-1
                    71-1   Filed 07/12/19
                                 06/26/19 Entered 07/12/19
                                                       06/26/19 17:45:32
                                                                15:51:42   Desc Exhibit
                              1 1-12
                                and 2 Page
                                        Page4217ofof4618
Case 19-07692   Doc 80-1
                    71-1   Filed 07/12/19
                                 06/26/19 Entered 07/12/19
                                                       06/26/19 17:45:32
                                                                15:51:42   Desc Exhibit
                              1 1-12
                                and 2 Page
                                        Page4318ofof4618
Case 19-07692   Doc 80-1
                    73-1   Filed 07/12/19
                                 07/01/19 Entered 07/12/19
                                                   07/01/19 17:45:32
                                                            14:43:28   Desc Exhibit
                               1-12
                                 1-5 Page 5
                                          44ofof27
                                                 46
Case 19-07692   Doc 80-1
                    73-1   Filed 07/12/19
                                 07/01/19 Entered 07/12/19
                                                   07/01/19 17:45:32
                                                            14:43:28   Desc Exhibit
                               1-12
                                 1-5 Page 6
                                          45ofof27
                                                 46
Case 19-07692   Doc 80-1
                    73-1   Filed 07/12/19
                                 07/01/19 Entered 07/12/19
                                                   07/01/19 17:45:32
                                                            14:43:28   Desc Exhibit
                               1-12
                                 1-5 Page 7
                                          46ofof27
                                                 46
